DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 07/14/2022 has been entered.  Claims 1 and 3-20 are pending.  Claim 2 has been cancelled without prejudice.  Claims 1, 3-5, 7-8, 10, and 15-20 have been amended.

Claim Objections
Claims 1 and 3-20 are objected to because of the following informalities: 
Claim 1:
The last limitation of claim 1 recites “generating and causing display of a graphical user interface that concurrently displays the first document in the HTML format with highlighting and the second document in the HTML format with highlighting”, which should be rewritten as “generating and causing display of a graphical user interface that concurrently displays the first document in the HTML format with highlighting the added content and the second document in the HTML format with highlighting the removed content” for clarification.

Claims 19 and 20 contain similar issues as pointed out in claim 1 above.  Therefore, claims 19-20 are objected for the same reason set forth in claim 1.

Claim 3:
Line 1 of claim 3 recites “The method of claim 2”, which should be rewritten as “The method of claim 1” since clam 2 has been cancelled.

Claim 4:
The first limitation “converting the first document and the second document into tree data structures” of claim 4 should be deleted/removed since claim 1 already includes this limitation (see the second limitation of claim 1).
The last limitation “converting the tree data structures back to HTML” of claim 4 should be deleted/removed since claim 1 already includes this limitation (see the fourth limitation of claim 1).

Claim 5:
Line 1 of claim 5 recites  “The method of claim 2”, which should be rewritten as “The method of claim 1” since clam 2 has been cancelled.

Claim 6:	
Line 1 of claim 6 recites the limitation “the tokenizer”, which lacks of antecedent basis for this limitation.

Claim 7:
The first limitation “converting the first document and the second document into three data structures” of claim 7 should be deleted/removed since claim 1 already includes this limitation.
The first limitation “each node of the tree data structures being an HTML tag” of claim 7 should be rewritten as “each node of the first tree data structure and the second tree data structure being an HTML tag” for consistency with claim 1.
Claims 8-17 depend on claim 1.  Therefore, claims 8-17 are objected under the same rationale.
Appropriate correction is required.

Allowable Subject Matter
Arguments filed on 07/14/2022 (see pages 10-20 of Remarks) are persuasive.  Therefore, claims 1 and 3-20 would only be allowed if rewritten to overcome the objections above.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177